Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 8 recites “dine polymer”. Correction is needed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 5328958).
The paragraph bridging columns 2 and 3 and column 3, lines 36-45 discloses a process in which a vinyl phosphonic acid encompassing those of applicants is grafted to materials including polyisoprene or polybutadiene having a Tg of less than about -20 degrees centigrade. Note ratios of diene polymer to vinyl phosphonic acid encompassing those of applicants at column 3, lines 47-54. Note emulsion polymerization at column 4, lines 35-40 such as encompasses use of latex as in claim 10. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary .


Claim 1-3 and 5-9 rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (US 5310808).
The paragraph bridging columns 2 and 3 and column 3, lines 49-62 disclose grafting vinyl phosphonates which may include those having applicants structure which may be used to graft onto rubbers which may include polybutadiene or isoprene in applicants amounts. Note applicants molecular weights at column 4, lines 31-35 and note that weight average molecular weights are necessarily higher than number average and note that polydispersities would have to be on the order of 100 for the lowest number average molecular weight material of the reference to have a weight average molecular weight higher than 2,600,00 as in claim 5 which would not be viewed as reasonable when operating within the teachings of the reference by those skilled in the art. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 5328958) in view of Saegusa (US 20040220302).
.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-16-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765